DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed 8/27/2021.
Claims 21, 22, 24, 28-37 and 39-42 are pending. 
This application claims priority to U.S. application 14/628,891 filed 2/23/2015, now U.S. patent 9,827,280, which claims priority as a continuation of PCT/IL2013/050712 filed 8/21/13 which claims priority to provisional application 61/781,103 filed 3/14/2013 and 61/692,240 filed 8/23/2012.  

Response to Amendments
Applicants’ amendment is sufficient to overcome the objection to claim 38.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claims 21, 22 and 24-40 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for oral delivery of a biologically active exogenous protein to non-human animal, the method comprising orally administering to the subject feed comprising transgenic Phaedoactylum tricornutum comprising an expression cassette comprising a polynucleotide encoding the protein operably linked to a vacuole targeting peptide encoded by the amino acid sequence of SEQ ID NO:4 wherein the  polynucleotide is operably linked to an expression control sequence and can optionally also comprise CPP coding sequences wherein the administration results in the oral delivery of the biologically active exogenous protein to the subject, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is slightly amended based upon applicants’ arguments.  
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following: 
1) Nature of invention. The invention is drawn at its broadest to use of an edible eukaryotic microalgae to deliver biologically active proteins to any subject wherein the protein is 
2) Scope of the invention.  The scope of the invention is extremely broad in that the claims recite that the protein and the subject are any which is an incredibly broad genus of combinations. Otherwise the nature of the expression cassette and microalga are limited. 
3) Number of working examples and guidance.  The present specification teaches development of microalga expressing salmon growth hormone. The host was Phaedoactylum tricornutum which encoded the salmon growth hormone (20kDa) linked to an ER or a vacuole targeting sequence. Angel fish, koi, goldfish, brine shrimp, fresh water shrimp fed the microalgae experienced increased biomass. The vacuole targeted hormone led to improved growth. Tracking the path with GFP led to a demonstration of movement into the blood in functional form in tilapia. 
Experimental effects were not assessed in chicken as the animals were sacrificed prior to 24 hours post-feeding. However, applicants determined that the feeding of chicken with the microalgae led to liver localization. This is true of mice so analyzed after 2 hours of feeding. 
4) State of the art. Charoonnart et al was published in 2016, 4 years post-filing. At that time, the state of the art was still nascent.  
To date, progress in the development of transgenic microalgae as platforms for oral delivery of biomolecules for aquaculture disease is limited but encouraging. As detailed in Table 1, there are reports on the production of viral antigens, antimicrobial peptides, and double-stranded RNA (dsRNA) by nuclear and chloroplast transformations of several algal species. 

The first is the physical delivery of the foreign DNA into the nuclear or chloroplast genome (i.e., 'transformation'). In the case of microalgae, the small cell size and thick cell wall often present significant transformation challenges. However, techniques such as microparticle bombardment, electroporation, agitation with glass beads or silicon carbide whiskers, or Agrobacterium-mediated DNA transfer, have all been exploited to address these challenges in different species [18,41].

As well, the use of tested sequence is necessary wherein expression issues arise. 
The final requirement is the successful expression of the introduced transgene within the algal cell. Typically, this involves optimization of the coding sequence to match the codon preference of the target genome (nuclear or chloroplast) in the chosen algal species, and fusion of this coding sequence to a promoter and to 5' and 3' untranslated regions (UTRs) known to be functional in the alga. 

Most importantly, is that the invention must be assessed at the time of filing wherein any cited successes mentioned by applicant as noted Charoonnart are post filing i.e. references 17, 18, 41. Charoonnart as well attest to the limited subject success of aquacultures to fish. 
Chlorella ellipsodiea expressing fGH were used in aguaculture successfully (see e.g. Kim et al, abstract). Other such teachings such as in U.S. patent 7,410,637 and 8,282,915 demonstrated use of microalga for oral delivery is in fish. The examples i.e. of these specifications teach exemplify Chlamydomonas reinhardtii expressing the P57 protein from Rennibacterium salmoninarum. It is noted that this alga is not an edible eukaryotic microalga and furthermore is fed only to fish. 
Even to this date, the state of microalga for pharmaceutical use is highly unpredictable, Kumar 2020 (page 2 and 20). , 

Though the genetic engineering of microalgae holds great potential to improve process economics, it is limited mainly due to the unavailability of the genetic information for robust and commercially suitable strains. In recent times, rapid advances in DNA synthesis, genetic manipulation tools and techniques, availability of functional genomes have improved the chances to better engineer microalgae with complex functions. However, the lack of genetic strain design principles is still hurting the progress in this area. Further, once the genetically improved strains are developed, safety to human health and environment will define its commercial success.

5) Unpredictability of the art.  The MPEP teaches, “However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours  & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971). (see MPEP 2164.08(b).  
The art demonstrated that transformation of and use of microalga was an unpredictable art. Development of materials from microalga has not flowed due to the toxicity associated with parts and the whole of the microalga (see e.g. Bajpai et al, page 8). The art had demonstrated limited success of using transformed microalga in fish with GH. But, otherwise, it was highly unpredictable that any microalga has the right properties to enable delivery to any subject. 
The state of the art of delivery of microalga delivery at the time of filing had established the following. Fish models do not correlate with animals and humans when looking at modes of delivery. This is an established fact. The physiology, the biology and the size to drug relationship are distinct. Hence, fish models have allowed proof of principle issues to be established for fish. In patent prosecution, this is relevant wherein the ability to establish a correlation is necessary.
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.

However, per delivery of transgenic microalga there is no correlation between fish, chicken and mice studies and humans. 
In this case, the specification only teaches biologically active proteins in fish. While the results presented in the art do not necessarily preclude Applicant's hypothesis, they certainly fail to support it. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)    
Secondarily, several components lack written description that in an unpredictable art lead to a breadth of claims for which evaluation of predictability is exacerbated. Specifically, the use of any microagla to any subject t with any biologically active protein to have a therapeutic effect on subjects or to enhance one of growth, survival and reproduction rate is not supported by the disclosure. One cannot from the disclosure extrapolate the single embodiment to any subject, any protein and any microalga for the purposes so recited in the claims. As well, the claims are drawn to any vacuole targeting peptide wherein structurally only SEQ ID NO:4 (peptide) and 18 (nucleotide) are disclosed.  The specification fails to convey the relevant identifying characteristics of the recited nucleic acids nor provide a description of the genes such that the structural requirements of the genes are known.  To this end, it is noted that the specification teaches 
[0015] The subcellular compartment in which the protein is expressed depends on the microalga species, the type of the protein expressed and the animal species to be fed.”

6) Amount of Experimentation Required.  The invention recites use of a broad group of microagla, subjects, proteins, vacuole targeting sequences, protein domains to mediate uptake, it must be considered that any composition comprising the recited nucleic acids must be empirically determined. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention..  
In this case, the full scope of the claims is not enabled based upon the lack of guidance in the specification and art and the lack of predictability of the art in general. The claims are drawn quite broadly to oral delivery of any exogenous protein by use of a now more limited genus of "edible transgenic eukaryotic microalga" to any subject. In more specific dependent claims, the subjects are aquatic animals, land farm animals and humans. The rejection is clear that the art is premature for such a broad scope. This leads to two main issues.
The evidence demonstrates a lack of predictability regarding use of "transgenic edible microagla" in organisms higher than animal models. The specification does not expand upon this as it is limited to delivery of Phaedoactylum tricornutum encoding salmon GH to aquatic animals, GFP to chicken and fGH to mice.  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing); In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (Where applicant claimed a composition suitable for the treatment of arthritis having a potency of "at least" a particular value, the court held that the claim was not commensurate in scope with the enabling disclosure because the disclosure was not enabling for compositions having a slightly higher potency. Simply because applicant was the first to achieve a composition beyond a particular threshold potency did not justify or support a claim that would dominate every composition that exceeded that threshold value.); In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).
If a rejection is made based on the view that the enablement is not commensurate in scope with the claim, the examiner should identify the subject matter that is considered to be enabled.

Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of antagonists, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.  

Response to Arguments
The arguments are coordinately addressed with the Declaration. 
The Declaration under 37 CFR 1.132 filed  is insufficient to overcome the rejection of claims based upon 112 first paragraph as set forth in the last Office action because: of the reasons set forth below. 
Applicants argue that the specification provides guidance for fish, crustacean, poultry and mice via Example 5, as demonstrate in figures 8 and 9. The results are thus. Brine shrimp fed with P. tricornutum microalgae transformed with fGH targeted to the microalgae vacuole with larger size and/or earlier maturation. Chicken were transformed with GFP coding sequences similar and experienced liver fluorescence. Mice fed the microalgae with fGH coding sequences demonstrated fGH levels in the liver. 
The Declaration is sufficient to expand the boundaries of the scope of the enabled invention. However, there is no evidence that the obstacles for use in humans has been overcome. This is complicated as the correlation between humans and the animal models is important. The results from comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7). 
As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No
precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one  would expect from random associations.

Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing
in clinical trials. "There is only 10% predictive power, since 90% of drugs fail in the human trials" in the traditional toxicology tests involving rats. Conversely,
some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39]. (Emphasis added.)

This is further complicated as the art of Phaedoactylum tricornutum is a nascent art. It has been used in the art to produce high omega but not been shown to be useable as a food source (Galas et al). This even to this date has not been used as it has low digestability due to robust cell walks or exopolysaccharides (see e.g. Niccolai et al). 
 
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633